Citation Nr: 1724680	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for arthritis affecting the right shoulder.  

3.  Entitlement to service connection for arthritis affecting the left shoulder.  

4.  Entitlement to service connection for a disability manifested by numbness of the right hand.  

5.  Entitlement to service connection for a disability manifested by numbness of the left hand.

6.  Entitlement to service connection for a disability manifested by numbness of the right foot.  

7.  Entitlement to service connection for a disability manifested by numbness of the left foot.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

On his January 2015 VA Form 9, the Veteran requested a Board hearing be held at the Central Office in Washington DC.  However, in a January 2017 statement, the Veteran's attorney requested that the hearing be cancelled.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being processed through the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing systems, Virtual VA, that contains VA treatment records dated from June 1999 to December 2014, all of which have been considered by the AOJ and Board.  

With the exception of the claim of service connection for sinusitis, all of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time prior to the filing of the claim, or during the pendency of the claim, does the evidence show the Veteran has a current diagnosis of sinusitis.  


CONCLUSION OF LAW

The criteria for establishing service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In December 2010, the Veteran filed a claim seeking service connection for several disabilities including sinusitis.  See December 2010 VA Form 21-526.  The RO subsequently informed the Veteran that, to support his service connection claim, the evidence must show that he has a current disability.  See Notification letters dated January, March, and September 2011.  

Indeed, the law provides that service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) reflect that the Veteran was diagnosed with sinusitis on two occasions during service.  See STRs dated September 1983 and March 1986.  

However, the Veteran has not submitted or identified any evidence showing he has been diagnosed with sinusitis at any point prior to or during the pendency of this claim.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

In this case, while the evidentiary record contains VA treatment records dated from June 1999 to December 2014, the records do not show any complaints or treatment for sinusitis or any other chronic sinus/allergy disability.  In fact, during the August 2011 VA sinus examination, the Veteran stated that he was not claiming entitlement to service connection for sinusitis, denied having a sinus condition, and declined examination.  

In addition to the lack of medical evidence showing a diagnosis of sinusitis, the Veteran has not offered any competent lay evidence establishing that he has a current diagnosis of sinusitis.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for sinusitis, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sinusitis is denied.  


REMAND

Unfortunately, the Board finds that further AOJ action is warranted with respect to the claims remaining on appeal.

The Veteran is seeking service connection for disabilities affecting his shoulders, hands and feet.  The evidence shows the Veteran has been diagnosed with bilateral rotator cuff tendonitis, carpal tunnel syndrome affecting the right hand, and peripheral neuropathy affecting both lower extremities.  See VA examination reports dated August 2011.  However, the physician who conducted the August 2011 examinations opined that the Veteran's shoulders, hand, and foot disabilities are less likely as not related to the Veteran's military service.  

The August 2011 VA examiner noted that, while the Veteran had shoulder injuries during service, the Veteran had not demonstrated chronicity of shoulder symptoms since discharge from service.  With respect to the right hand disability, the VA examiner also noted that the Veteran denied having an injury to his hand during or since service.  

The August 2011 VA medical opinions are considered competent evidence but the Board finds the opinions are inadequate for the following reasons.  First, the VA examiner declined to find a nexus between the Veteran's current bilateral shoulder disabilities and service because of the lack of continued symptoms since service.  However, in June 2011, the Veteran reported having chronic neck and shoulder pain since a fall from a repel tower in 1987, with recent deterioration in the preceding six months.  Notably, the examiner characterized the Veteran's complaints as neck pain with radicular symptoms.  See VA treatment records dated June 2011.  The Board also finds probative that the August 2011 VA examiner initially noted the Veteran's report of gradual onset of bilateral shoulder pain since 1995, which is a few years after his discharge from service.  Given the foregoing, it appears that the August 2011 VA examiner did not give adequate consideration to the Veteran's competent lay assertions regarding the continued nature of his shoulder pain since and shortly after service, thereby rendering his opinion inadequate.  

With respect to the Veteran's bilateral hand disability, the August 2011 VA examiner stated that he could not find evidence of an injury in service to which the Veteran's current disability could be connected.  However, the STRs show the Veteran sought treatment for traumatic injuries to his left and right hands in August 1984 and September 1993.  Given this evidence, it appears the VA examiner did not consider the likelihood that the Veteran's in-service traumatic hand injuries caused or resulted in his current hand disabilities.  The Board also notes that an April 1987 STR reflects that the Veteran complained of stiffness and tingling in his hands and that clinicians noted a previous cervical spine injury.  

In this regard, the Veteran's attorney recently raised the issue of whether the Veteran's current bilateral hand and shoulder disabilities are secondary to his service-connected cervical spine disorder.  See June 2016 Attorney statement.  Indeed, as noted, the Veteran's complaints of shoulder pain have been characterized as radicular symptoms, and clinicians have questioned whether the Veteran's complaints of numbness in his hands are due to radiculopathy while noting the Veteran's cervical spine injury.  See VA treatment records dated June 2011 and July 2012.

Given the foregoing, the Board finds that an additional medical opinion is needed regarding the etiology of the Veteran's current bilateral shoulder and hand disabilities, including the secondary service connection aspect of his claim.  

In addition to the foregoing, the Veteran's attorney recently raised the issue of whether the Veteran's bilateral foot disability, which has been diagnosed as peripheral neuropathy, is secondary to his service-connected PTSD.  In this context, the August 2011 VA examiner opined that the Veteran's peripheral neuropathy is likely secondary to his chronic excessive alcohol intake.  In June 2016, the Veteran's attorney argued that the evidence shows the Veteran has a long history of self-medicating his PTSD with alcohol, which was not addressed by the August 2011 VA examiner.  See e.g., December 2011 VA PTSD examination report.  

The law provides that service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); see also 38 C.F.R. § 3.301 (c)(3).  Given the above, the Board finds an additional medical opinion is needed that addresses whether the Veteran's alcohol use is secondary to (caused or aggravated by) his PTSD.  

While on remand, the Veteran should also be given an opportunity to identify any healthcare provider who treated his claimed bilateral shoulder, hand, and foot disabilities, as well as his PTSD and alcohol abuse, since service.  Updated VA treatment records dated from December 2014 to the present should also be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any healthcare provider who treated his claimed bilateral shoulder, hand, and foot disabilities, as well as his PTSD and alcohol abuse, since service.  Obtain all identified records, as well as all outstanding VA treatment records dated from December 2014 to the present.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the August 2011 VA examiner to review the claims file and provide an addendum opinion regarding the Veteran's bilateral shoulder, hand, and foot disabilities.  

If the August 2011 VA examiner is unavailable, arrange to obtain an opinion from another examiner.  If another examination is needed to provide the requested opinion, such an examination should be scheduled.

Bilateral Shoulder - the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral rotator cuff tendonitis was incurred in or is otherwise related to his service.  

The examiner must consider and discuss the service and post-service evidence, and the Veteran's lay assertions (to include any assertions as to the onset and continuity of symptoms, which he is competent to assert).

The examiner should also opine whether it is at least as likely as not that the current bilateral shoulder tendonitis was caused OR is/was aggravated by service-connected cervical spine disability.  

Bilateral Hand Disability - the examiner should clarify whether the Veteran has a disability affecting the Veteran's left hand.  See July 2012 VA treatment record.  

Then, the examiner should opine whether it is at least as likely as not that any current left and/or right hand disability, to include carpal tunnel syndrome, was incurred in or is otherwise related to his service, including the traumatic injuries to his left and right hands in August 1984 and September 1993.  

The examiner should also opine whether it is at least as likely as not that any current left and/or right hand disability was caused OR is/was aggravated by service-connected cervical spine disability.  

Bilateral Foot Disability - the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's alcohol abuse is caused OR aggravated by his service-connected PTSD.  

The examiner should, then, reconcile these findings with the August 2011 opinion that the Veteran's bilateral lower extremity peripheral neuropathy is secondary to his excessive alcohol intake.  

A rationale must be provided for each opinion offered.

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


